FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 7, 2022

                                       No. 04-22-00238-CR

                                   Juan Roberto RODRIGUEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1990CR1294-W10
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER

        Appellant was appointed counsel to represent him on appeal. However, since the
inception of this appeal, appellant has filed several pro se motions including a pro se motion to
discharge appellate counsel.

        On June 21, 2022, we abated this case to the trial court and ordered the trial court to
conduct a hearing to determine: (1) whether appellant desires to prosecute his appeal;
(2) whether appellant wishes to discharge his appointed attorney and proceed with his appeal pro
se; (3) whether the waiver of assistance of counsel is made voluntarily, knowingly, and
intelligently; (4) whether appellant’s decision to proceed pro se is in the best interest of appellant
and of the State, and in the furtherance of the proper administration of justice; and (5) whether
appellant is fully aware of the dangers and disadvantages of self-representation. Rather than
suspending appellant’s deadline to file his brief, our abatement order stated appellant’s brief was
due no later than July 25, 2022.

        On August 22, 2022, the trial court held a hearing in which appellant, appellant’s counsel,
and the State were present. On September 29, 2022, a supplemental clerk’s record was filed
containing the trial court’s findings of fact and conclusions of law from the abatement hearing.
In its findings of fact and conclusions of law, the trial court found that appellant desires to
prosecute his appeal and he would like his appellate counsel to continue to represent him on
appeal.
                                                                                     FILE COPY

        On September 22, 2022, appellant’s counsel filed a motion stating counsel discovered
appellant’s deadline to file his brief was not suspended in the abatement order and requested an
out of time motion for extension of time to file appellant’s brief.

       We ORDER this appeal reinstated on the docket of this court. Appellant’s brief is due on
or before November 7, 2022. Appellant’s “Out of Time Motion for 60-Day Extension of Time”
is DENIED AS MOOT.

       We further ORDER the following pro se motions are DENIED because appellant is
represented by counsel and is not entitled to hybrid representation:

           •   Motion for “Pauper’s Oath Production of Additional Records”;
           •   “Appellant’s Request Review of Separation of Powers Analysis of State Agency
               Infringement of Powers”;
           •   “Appellant’s Motion for a Right to be Heard Communication with the Court”;
           •   “Appellant’s Motion Request[ing] an Order of Decision”;
           •   “Appellant’s Motion to Dismiss Appellate Counsel”; and
           •   “Appellant’s Motion for En Banc Reconsideration.”

See Jenkins v. State, 592 S.W.3d 894, 902, n.47 (Tex. Crim. App. 2018) (holding a defendant is
not entitled to hybrid representation and a court “is free to disregard any pro se motions
presented by a defendant who is represented by counsel”); see also In re West, No. 20-00105-
CR, 2020 WL 907571, at *1 (Tex. App.—San Antonio Feb. 26, 2020, orig. proceeding).



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court